United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3630
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Narin Prasert Vong,                     * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: June 5, 2002
                              Filed: June 10, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Narin Prasert Vong appeals the district court’s1 denial of his motion for a new
trial under Federal Rule of Criminal Procedure 33. The district court’s decision rests
on credibility determinations, which we have not been persuaded to disturb; hence,
we find no abuse of discretion. See United States v. Grey Bear, 116 F.3d 349, 350-51
(8th Cir. 1997). Accordingly, we affirm the judgment of the district court, and we
deny as moot Vong’s motion for release pending appeal.


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-